251 S.E.2d 472 (1979)
296 N.C. 413
STATE of North Carolina
v.
Terry Wayne McDOUGALD.
Supreme Court of North Carolina.
January 4, 1979.
Mary Ann Tally, for defendant.
Rufus L. Edmisten, Atty. Gen., Thomas B. Wood, Asst. Atty. Gen., for the state.
Defendant's notice of appeal and petition for discretionary review under G.S. § 7A-31 (7812SC378). Petition denied 4 January 1979. Motion of the Attorney General to dismiss the appeal for lack of substantial constitutional question. 38 N.C.App. 244, 248 S.E.2d 72. Allowed.